Exhibit 10.1



AMENDMENT NO. 3 TO CONVERTIBLE LOAN AGREEMENT


 
    THIS AMENDMENT NO. 3 TO CONVERTIBLE LOAN AGREEMENT ("Amendment"), dated as
of December 31, 2014, is made by and between Hickok Incorporated, an Ohio
corporation ("Borrower"), and Roundball LLC, an Ohio limited liability company
("Roundball").

    WHEREAS, the Borrower and Roundball are parties to that certain Convertible
Loan Agreement dated December 30, 2011, as amended by Amendment No. 1 thereto
dated December 30, 2012 and Amendment No. 2 thereto dated December 30, 2013 
(the "Agreement"), which among other things provides Roundball with the right,
exercisable at its option, to cause the Borrower to borrow up to an additional
$466,879.88 from it at any time prior to the Roundball/Borrower Option Maturity
Date, and provides the Borrower with the right to cause Roundball to lend up to
$250,000 to it on the terms and conditions applicable to any borrowings that may
be made under the terms of Agreement pursuant to the exercise of the Roundball
Option; and

    WHEREAS, the Borrower and Roundball desire to amend the provisions of the
Agreement in order to provide that all amounts outstanding under the Agreement
may be converted into shares of the Borrower's Class B Common Stock, subject to
shareholder approval, and to include a covenant from the Borrower to use its
best efforts to include a proposal authorizing the issuance of such shares in
its proxy materials for its 2015 Annual Meeting of Shareholders; and

    WHEREAS, the parties also desire to extend the Roundball/Borrower Option
Maturity Date as defined in the Agreement with respect to any borrowings made
under the arrangements contemplated by this Amendment, and to provide for a form
of note evidencing any such borrowings.

 NOW, THEREFORE, the parties agree as follows:

    (a)    Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

    (b)    The form of the Roundball/Borrower Option Note attached hereto shall
be deemed to be attached as Exhibit F to the Agreement and replace the existing
form of such Roundball/Borrower Option Note in its entirety.

    (c)    The definition of the term "Conversion Shares" set forth in Section
1.1 of the Agreement is hereby amended in its entirety to read as follows:

            "Conversion Shares" means shares of Borrower's Class A Common Stock
into which the Notes may be converted by the exercise of the Lender Conversion
Option by each Lender or the exercise of the Borrower Conversion Option by
Borrower; provided, that from and after the receipt of the requisite approval of
the holders of Borrower's Class A Common Stock, the term "Conversion Shares"
shall mean shares of Borrower's Class B Common Stock, without par value (the
"Class B Common Stock").

    (d)    Section 2.2.6 of the Agreement is hereby amended in its entirety to
read as follows:

            2.2.6 Reservation of Class A Common Stock.  Until such time as the
holders of the Borrower's Class A Common Stock authorize the issuance of Class B
Common stock upon exercise of the Lender Conversion Option or the Borrower
Conversion Option, Borrower shall at all times reserve, free from preemptive
rights, and keep available out of its authorized and unissued Class A Common
Stock solely for the purpose of effecting the conversion of the Notes pursuant
to the exercise of a Lender Conversion Option or a Borrower Conversion Option
such number of shares of Class A Common Stock as shall from time to time be
sufficient to effect the conversion of the outstanding principal amount of the
Notes.  Borrower covenants that all Class A Common Stock which may be issued
upon conversion of the Notes will upon issue pursuant to the terms hereof be
fully paid and non-assessable by the Borrower and free of preemptive rights and
free of all taxes, liens, and charges with respect to the issue thereof.

    (e)    There are hereby added to the Agreement the following new provisions:

            2.2.6A Reservation of Class B Common Stock.  From and after such
time as the holders of the Borrower's Class A Common Stock authorize the
issuance of Class B Common stock upon exercise of the Lender Conversion Option
or the Borrower Conversion Option, Borrower shall at all times reserve, free
from preemptive rights, and keep available out of its authorized and unissued
Class B Common Stock solely for the purpose of effecting the conversion of the
Notes pursuant to the exercise of a Lender Conversion Option or a Borrower
Conversion Option such number of shares of Class B Common Stock as shall from
time to time be sufficient to effect the conversion of the outstanding principal
amount of the Notes.  Borrower covenants that all Class B Common Stock which may
be issued upon conversion of the Notes will upon issue pursuant to the terms
hereof be fully paid and non-assessable by the Borrower and free of preemptive
rights and free of all taxes, liens, and charges with respect to the issue
thereof.

           2.2.6B  Shareholder Approval of Issuance of Class B Common Stock. 
Borrower agrees that it will (i) include a proposal in its proxy materials for
the 2015 Annual Meeting of Shareholders authorizing the issuance of shares of
Class B Common Stock upon exercise of the Lender Conversion Option or the
Borrower Conversion Option (the "Class B Proposal"); (ii) subject to the
fiduciary duties of the Board of Directors, recommend to shareholders that they
authorize, approve and adopt the Class B Proposal; and (iii) use its reasonable
best efforts to cause the holders of the Borrower's Class A Common Stock to
authorize, approve and adopt the Class B Proposal.
 
    (f)    The representations and warranties of the Borrower set forth in
Section 5 of the Agreement are hereby affirmed in their entirety as if made on
the date hereof, with the exception of the following:

    1.    Section 5.2(a) of the Agreement is hereby amended to read in its
entirety as follows:

           5.2    Capitalization. The authorized capital stock of the Borrower
consists of 10,000,000 shares of Class A Common Stock, of which 1,163,349 shares
were issued and outstanding as of the close of business on September 30, 2014,
and 2,500,000 shares of Class B Common Stock, of which 474,866 shares were
issued and outstanding as of the close of business on September 30, 2014. As of
September 30, 2014, 15,795 shares of Class A Common Stock and 667 shares of
Class B Common Stock were held in treasury by the Borrower. All of the
outstanding Shares have been duly authorized and are validly issued, fully paid
and nonassessable. Other than 150,000 shares of Class A Common Stock reserved
for issuance under the Borrower's 2013 Omnibus Equity Plan, 22,000 shares of
Class A Common Stock reserved for issuance under the Borrower's other stock
option plans, 252,367 shares of Class A Common Stock reserved for issuance to
Roundball in accordance with the provisions of this Agreement, and 200,000
shares of Class A Common Stock issuable upon the exercise of warrants issued to
Roundball and Robert L. Bauman in accordance with the terms of those certain
Warrant Agreements dated December 30, 2012,  the Borrower has no shares of any
class of capital stock reserved for issuance.

    2.    Section 5.5 of the Agreement is amended to delete the words "September
30, 2013, and  to substitute therefore the words "September 30, 2014."

    (g)    The representations and warranties of Roundball set forth in Section
6 of the Agreement are hereby affirmed in their entirety as if made on the date
hereof, with the exception of the following:

    1.    Section 6.4 of the Agreement is amended to read in its entirety as
follows:

    6.4    Disclosure and Access to Information. Roundball acknowledges that it
has received and reviewed a copy of the Borrower's (a) Annual Report on Form
10-K for the fiscal year ending September 30, 2014 (and the Form 12b-25 with
respect thereto filed with the SEC on December 24, 2014); (b) Proxy Statement
for its Annual Meeting of Shareholders filed with the SEC on February 26, 2014;
(c) Quarterly Reports on Form 10-Q for the periods ending December 31, 2014,
March 31, 2014 and June 30, 2014; (d) Current Reports on Form 8-K dated February
14, 2014, February 27, 2014, May 14, 2014, May 15, 2014, May 30, 2014, June 23,
2014 and August 14, 2014; (e) unaudited statements of income for each of the
months ended July 31, August 31, and September 30, 2014 and (f) unaudited
balance sheet dated September 30, 2014. In addition, Roundball acknowledges that
it and its representatives have had access to such additional information
concerning the Borrower as it deemed necessary or appropriate to make an
informed investment decision with respect to the transactions contemplated by
this Agreement, including access to and an opportunity to ask questions of the
Borrower's management (which questions have been responded to by such persons to
Roundball's satisfaction).

    (h)    The parties agree that the amendments set forth herein shall apply
from and after December 30, 2014, and that nothing contained herein shall be
deemed to modify or waive any rights or obligations under the agreement existing
prior to that date.

IN WITNESS WHEREOF, the parties have duly executed this Amendment by their duly
authorized officers as of the date first above written.




HICKOK INCORPORATED
ROUNDBALL LLC


By: /s/ Robert L. Bauman
By: /s/ Frederick Widen
Robert L. Bauman,
President and CEO
Frederick Widen, Manager












--------------------------------------------------------------------------------


EXHIBIT F


CONVERTIBLE


PROMISSORY NOTE


$_________ Akron, Ohio

_______ __, 2015

FOR VALUE RECEIVED, Hickok Incorporated, an Ohio corporation ("Borrower"),
hereby promises to pay to the order of Roundball LLC, an Ohio limited liability
company, its successors and assigns (herein referred to as "Holder"), with an
address of 25101 Chagrin Boulevard, Suite 350, Beachwood, Ohio 44122, or at such
other place as the Holder may from time to time designate, the principal sum of
_____________ Dollars ($__0,000) (the "Loan"), with interest thereon at the time
and in the manner set forth herein. 

1.     Loan Agreement. This Convertible Promissory Note ("Note") has been
executed and delivered by the Borrower pursuant to the terms of that certain
Convertible Loan Agreement, dated of as of December 30, 2011, as amended by
Amendment No. 1 thereto dated December 30, 2012, Amendment No. 2 thereto dated
December 30, 2013 and Amendment No. 3 thereto dated December 31, 2014 (the "Loan
Agreement").  All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

2.    Principal and Interest.

(a)    The unpaid principal balance of this Note shall bear interest at a rate
equal to 0.34% per annum, computed monthly.

(b)    If full payment of the principal and interest is not made when due, the
amount of the unpaid interest shall be added to the principal balance of this
Note.

(c)    Interest shall be payable on the Maturity Date (as defined below). 
Interest shall be computed on the basis of the actual number of days elapsed
over a 360-day year.

(d)    If all or any portion of the principal balance or any of the accrued
interest under this Note shall not be paid for any reason by the Maturity Date
or on such earlier date that payment becomes due pursuant to the Loan Agreement
or this Note, then all accrued and unpaid interest at such date shall be added
to and become part of the unpaid principal balance at the Maturity Date or the
date of acceleration, whichever is earlier.

3.     Term.  The entire principal balance of this Note, together with all
accrued interest thereon, shall be due and payable on December 30, 2015, unless
(a) accelerated as set forth in Section 7, (b) the Holder, in its sole and
absolute discretion, exercises its Lender Conversion Option, in whole, pursuant
to Section 2.2.2 of the Loan Agreement prior to December 30, 2015, or (c)
Borrower exercises its Borrower Conversion Option pursuant to Section 2.2.5 of
the Loan Agreement (the "Maturity Date").

4.     Prepayment.  The Borrower may prepay the Note, in whole or in part, at
any time upon notice as provided for in the Loan Agreement, subject to Holder's
conversion rights upon prepayment set forth in Section 2.2.1 therein.

5.     Application of Payments.  All payments made hereunder shall be applied
first to the reasonable expenses, if any, including reasonable attorney's fees,
of the Holder incurred in the collection of this Note following default, then to
accrued interest, which shall be due and payable upon any prepayment, and then
to principal.

6.     Conversion.  This Note is subject to, and entitled to the benefits of,
the Lender Conversion Option and the Borrower Conversion Option set forth in
Section 2.2 of the Loan Agreement.  Nothing in this Note is intended to limit
such conversion privileges and to the extent there is any inconsistency between
the terms of this Note and such conversion privileges, the terms of the Loan
Agreement shall govern. Borrower acknowledges that, if Holder converts a
portion, but less than all, of this Note pursuant to the exercise of its Lender
Conversion Option, Borrower shall cancel this Note and execute and deliver to
Lender a replacement Note in the aggregate principal amount of the unconverted
portion of the Note surrendered.

7.     Events of Default.  If any of the "Events of Default" as that term is
defined in Section 11 of the Loan Agreement, shall occur and shall not be cured
within the time limits set forth in said Section 11, then, the principal amount
of this Note, together with all accrued and unpaid interest thereon and all
other amounts payable under this Note may become, or may be declared to be, due
and payable in the manner, upon the conditions and with the effect provided in
the Loan Agreement.

8.     Payment of Costs and Expenses. The Borrower agrees to pay all losses,
costs and expenses, including reasonable attorneys fees, in connection with the
enforcement of the Note, the Loan Agreement and any other instruments and
documents delivered in connection herewith sustained as a result of the
occurrence of an Event of Default by the Borrower.

9.     Amendments. The terms of this Note are subject to amendment only in the
manner provided for in the Loan Agreement.

10.     Invalidity of any Provisions in Note.  If, for any reason, any of the
terms or provisions (or any part of any provision) hereof are found to be
invalid, illegal, unenforceable or contrary to any applicable law, such
invalidity, illegality or unenforceability shall not affect any other provision
(or any remaining part of any provision) of this Note, but this Note shall be
construed as if such invalid, illegal or unenforceable provision (or any part
thereof) had never been contained herein, and the Borrower hereby agrees that
this Note shall still remain in full force and effect subject only to the
exclusion of those terms or provisions (and only to the extent to which such
terms or provisions) shall have been found invalid, illegal, unenforceable or
contrary to any such applicable law.

11.     Presentment, Demand and Notice Waived.  The Borrower waives presentment
for payment, demand and notice of demand, notice of non-payment, protest and
notice of protest, notice of dishonor and trial by jury in any litigation
arising out of, relating to, or connected with this Note, the Loan Agreement or
any other Loan Document.

12.     Governing Law.  This Note shall be governed and construed in accordance
with the laws of the State of Ohio (but not including the choice of law rules
thereof).


 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized officer as of the date first above written.

HICKOK INCORPORATED

 
By: ___________________

Its: President and CEO








